DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Hulle et al (pub # 20130130799).

Consider claims 1 and 14. Van Hulle et al teaches A computer device comprising: 
a display device; (paragraph 0085, displaying a set of targets on a display).
a sensor system configured to be mounted adjacent to a user's head and to measure an electrical potential near one or more electrodes of the sensor system; (paragraph 0085, Obtaining such a set of brain activity signals may comprise the act of displaying the targets on a display with a certain display frame duration and capturing the brain activity signals using a set of sensors postioned around the head of a living creature, e.g. using a set of electrodes positioned on the scalpel of the subject's brain).
and a processor (paragraph 0092, processing means or processor). configured to:
present a periodic motion-based visual stimulus having a changing motion that is frequency-modulated for a target frequency or code-modulated for a target code; (paragraph 0085, At least one target thereby is displayed in a periodically modulated manner using a modulation parameter, such as for example a frequency, set of frequencies or phase, being target-specific).
detect changes in the electrical potential via the one or more electrodes; (paragraph 0085, capturing the brain activity signals using a set of sensors postioned around the head of a living creature, e.g. using a set of electrodes positioned on the scalpel of the subject's brain).
identify a corresponding visual evoked potential feature in the detected changes in the electrical potential that corresponds to the periodic motion-based visual stimulus; (paragraph 0080, reference is made to visual evoked potentials (VEP), reference is made to signals that are natural responses to visual stimulation at specific frequencies. Steady State Visual Evoked Potentials (SSVEP) arise when the user is focussing on a stimulus, for instance a white circle on a black background, which flickers periodically, at a fixed frequency. Paragraph 0085, The method also comprises decoding a visual evoked potential (VEP) from the brain activity signals).
and recognize a user input to the computing device based on identifying the corresponding visual evoked potential feature. (paragraph 0089, a steady state visually evoked potential whereby a target of interest can be detected from a set of targets. In order to obtain this, a set of brain activity signals is being obtained 320 from a subject's brain during displaying 310 of a set of targets, each target displayed in a modulated manner at a target-specific frequency or set of frequencies. Each target thus has its own distinguishable frequency or set of frequencies. In this way a frequency or set of frequencies is characteristic for the target. The method also comprises decoding a steady state visual evoked potential 330 from the brain activity signals. Paragraph 0090, possible targets are periodically flashed or modulated during displaying on a display, using one frequency for each target that needs to be distinguished… From the EEG recordings, the SSVEP component is detected that can be assigned to the target, the subject's gaze is directed towards, and that can be distinguished from other targets shown on the display).

Consider claim 20. Van Hulle et al teaches A computer device comprising: 
(paragraph 0085, displaying a set of targets on a display).
a sensor system configured to be mounted adjacent a user's head and to measure an electrical potential near one or more electrodes of the sensor system; (paragraph 0085, Obtaining such a set of brain activity signals may comprise the act of displaying the targets on a display with a certain display frame duration and capturing the brain activity signals using a set of sensors postioned around the head of a living creature, e.g. using a set of electrodes positioned on the scalpel of the subject's brain).
and a processor (paragraph 0092, processing means or processor). configured to: 
present a plurality of interface elements via the display device; (paragraph 0085, At least one target thereby is displayed in a periodically modulated manner using a modulation parameter, such as for example a frequency, set of frequencies or phase, being target-specific).
present a plurality of periodic motion-based visual stimuli, each periodic motion-based visual stimulus being associated with respective interface elements of the plurality of interface elements; (paragraph 0085, At least one target thereby is displayed in a periodically modulated manner using a modulation parameter, such as for example a frequency, set of frequencies or phase, being target-specific).
detect changes in the electrical potential via the one or more electrodes; (paragraph 0085, capturing the brain activity signals using a set of sensors postioned around the head of a living creature, e.g. using a set of electrodes positioned on the scalpel of the subject's brain).
(paragraph 0080, reference is made to visual evoked potentials (VEP), reference is made to signals that are natural responses to visual stimulation at specific frequencies. Steady State Visual Evoked Potentials (SSVEP) arise when the user is focussing on a stimulus, for instance a white circle on a black background, which flickers periodically, at a fixed frequency. Paragraph 0085, The method also comprises decoding a visual evoked potential (VEP) from the brain activity signals).
and recognize a user input directed at an interface element that is associated with the user attended periodic motion-based visual stimulus. (paragraph 0089, a steady state visually evoked potential whereby a target of interest can be detected from a set of targets. In order to obtain this, a set of brain activity signals is being obtained 320 from a subject's brain during displaying 310 of a set of targets, each target displayed in a modulated manner at a target-specific frequency or set of frequencies. Each target thus has its own distinguishable frequency or set of frequencies. In this way a frequency or set of frequencies is characteristic for the target. The method also comprises decoding a steady state visual evoked potential 330 from the brain activity signals. Paragraph 0090, possible targets are periodically flashed or modulated during displaying on a display, using one frequency for each target that needs to be distinguished… From the EEG recordings, the SSVEP component is detected that can be assigned to the target, the subject's gaze is directed towards, and that can be distinguished from other targets shown on the display).
Consider claims 2 and 15. Van Hulle et al further teaches The computer device of claim 1, wherein the periodic motion-based visual stimulus is code-modulated for a target code; (paragraph 0089, a method of decoding a steady state visually evoked potential whereby a target of interest can be detected from a set of targets).
and wherein to identify the corresponding visual evoked potential feature, the processor is configured to identify a corresponding code in the detected changes in electrical potential that corresponds to the target code of the periodic motion-based visual stimulus. (paragraph 0086, The decoding therefore also comprises detecting 250 a change in one or more amplitude features of the representative time track at the target-specific frequency or set of frequencies of the predetermined target).Consider claims 3 and 16. Van Hulle et al further teaches The computer device of claim 1, wherein the periodic motion-based visual stimulus is frequency-modulated to change at the target frequency; (paragraph 0086, The decoding therefore also comprises detecting 250 a change in one or more amplitude features of the representative time track at the target-specific frequency or set of frequencies of the predetermined target).
(paragraph 0080, reference is made to visual evoked potentials (VEP), reference is made to signals that are natural responses to visual stimulation at specific frequencies. Steady State Visual Evoked Potentials (SSVEP) arise when the user is focussing on a stimulus, for instance a white circle on a black background, which flickers periodically, at a fixed frequency. Paragraph 0085, The method also comprises decoding a visual evoked potential (VEP) from the brain activity signals).Consider claim 4. Van Hulle et al further teaches The computer device of claim 3, wherein the target frequency of the periodic motion-based visual stimulus includes a fundamental frequency and one or more upper harmonic frequencies. (paragraph 0110, Note that not only the fundamental frequencies, but also their harmonics are visible).Consider claim 5. Van Hulle et al further teaches The computer device of claim 4, wherein the processor is configured to recognize the user input based on identifying peaks at corresponding frequencies that correspond to the fundamental frequency and the one or more upper harmonic frequencies of the periodic motion-based visual stimulus. (Fig. 9 and paragraph 0110, Note that not only the fundamental frequencies, but also their harmonics are visible. In the experiment, the four most prominent frequencies were later considered for further evaluation for a 4-command SSVEP BCI application).Consider claim 6. Van Hulle et al further teaches The computer device of claim 1, wherein the periodic motion-based visual stimulus includes a periodic motion selected from the group consisting of a rotational motion, an oscillating motion, and a changing grating pattern. (paragraph 0105, oscillations).Consider claim 7. Van Hulle et al further teaches The computer device of claim 1, wherein the periodic motion-based visual stimulus is a rapid serial visual presentation of images. (paragraph 0080, visual stimulation at specific frequencies).Consider claims 9 and 17. Van Hulle et al further teaches The computer device of claim 1, wherein to recognize the user input, the processor is further configured to: determine that the user is attending to the periodic motion-based visual stimulus based on a magnitude of the corresponding visual evoked potential feature; (paragraph 0079).
and recognize the user input based on determining that the user is attending to the periodic motion-based visual stimulus. (paragraph 0080).Consider claims 10 and 18. Van Hulle et al further teaches The computer device of claim 9, wherein the processor is further configured to present a plurality of periodic motion-based visual stimuli having different target frequencies or target codes, each (paragraphs 0089 and 0090).Consider claims 11 and 19. Van Hulle et al further teaches The computer device of claim 10, wherein the processor is further configured to: determine a user attended periodic motion-based visual stimulus from among the plurality of periodic motion-based visual stimuli; and recognize the user input to be directed to an interface element associated with the user attended periodic motion-based visual stimulus. (paragraphs 0089 and 0090).Consider claim 12. Van Hulle et al further teaches The computer device of claim 1, wherein the processor is further configured to: 
store a library of different types of periodic motion-based visual stimuli; (paragraph 0089, Evaluating amplitude features also may be performed by comparison of amplitude features in the representative time track for the one or more target-specific frequencies with one or more amplitude features in stored time tracks for steady-state visual evoked potentials recorded for known targets of interest).
receive an input of one or more parameters for a user interface; (paragraph 0085, obtaining a set of brain activity signals may comprise receiving signal data as input).
determine a type of periodic motion-based visual stimulus and one or more characteristics based on the received one or more parameters for the user interface; (paragraph 0089).
(paragraph 0089).Consider claim 13. Van Hulle et al further teaches The computer device of claim 12, wherein the one or more characteristics are selected from the group consisting of a differentiated frequency characteristic, a size characteristic, a visual contrast characteristic, and a positional separation characteristic. (paragraphs 0882 and 0092, target specific modulation parameter).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hulle et al (pub # 20130130799) in view of Cimenser et al (pub # 20180188807).
Consider claim 8. Van Hulle et al does not specifically disclose The computer device of claim 1, wherein the display device is a near-eye display device, and wherein the periodic motion-based visual stimulus is an animated three-dimensional virtual object presented by the near-eye display device.  However Cimenser et al in at least paragraphs 0022 and 0133 discloses a head mounted display including left and right near-eye displays for display three-dimensional virtual objects.  Therefore it would have been obvious to one of ordinary skill in the art to combine the near-eye display device of Cimenser et al with the computer device of Van Hulle et al in order to improve the system by providing augmented reality or mixed reality content. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624